ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
One ground of appellants’ motion for rehearing is predicated on the trial court’s refusal to give a special requested charge. The charge sought was to the effect that if appellants went to the home of Hannah to give him a drink of liquor, and Hannah assaulted them they would have a right to defend against such assault. The trial court did instruct the jury, in substance, if they believed or entertained a reasonable doubt, that Hannah made an attack on appellants or either of them, or it reasonably appeared that he was about to attack them or either of them, and that it caused them or either of them to reasonably apprehend “bodily injury,” and they assaulted Hannah under such circumstances, to find them not guilty. It is apparent that the court gave appellants the full right of self defense without limitations or restrictions, regardless of their purpose in being at Hannah’s house. The complaint based on the court’s refusal of the special charge seems without merit in view of the instruction given.
It is again urged that the evidence does not support the conviction of appellants, and especially so as it relates to Clarence Capps. We were at some pains to set out in our original opinion somewhat in detail the evidence. A repetition thereof would .serve no useful purpose. We have, however, again examined the statement of facts, and supplement what is found in our original opinion with the further observation that as a result of the injuries sustained Mr. Hannah remained in the hospital five days and was confined to his bed for about four weeks.
*177The trial judge seems to have submitted to the jury every issue in the case. He more than once instructed them that appellants could not be convicted of assault with intent to murder unless they entertained the specific intent to kill Mr. Hannah. The jury were also told if they had a reasonable doubt as to whether appellants intended to kill Hannah they should be acquitted of assault with intent to murder, and then consider whether appellants were guilty of an aggravated, or simple assault.
While the case is unusual in some respects, after all, it resolves itself into the simple proposition of whether this court may substitute its judgment for that of the jury on an issue of fact. If there is an absence of evidence on an issue we may with propriety say so, but the verdict should not be disturbed if it finds support in the evidence. Applying that rule here, our inteference with the verdict and judgment would be unauthorized.
The motion for rehearing is overruled.